Case 1:20-cv-00155-DDD-SKC Document 71 Filed 12/22/20 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-00155-DDD-SKC

  WARRENDER ENTERPRISE, INC. d/b/a
  LIFTED LIQUIDS, a Wisconsin corporation,

            Plaintiff,

  v.

  MERKABAH LABS, LLC, a Colorado limited liability company;
  MERKABAH TECHNOLOGIES, LLC, a Colorado limited liability company;
  RYAN PUDDY, an individual; and
  RALPH L. TAYLOR III, an individual,

            Defendants.


                          STIPULATION OF DISMISSAL WITH PREJUDICE


            Defendants Merkabah Labs, LLC, Merkabah Technologies, LLC, Ryan Puddy, and Ralph

  L. Taylor III (together, “Defendants”), by and through their counsel, Henry M. Baskerville and

  Elizabeth T. Hartsel of the law firm Fortis Law Partners LLC, and Plaintiff Warrender Enterprise

  Inc. d/b/a Lifted Liquids (“Plaintiff”), (together with Defendants, the “Parties”) by and through

  their counsel Marc C. Smith, Marsha M. Piccone, and Esther H. Lee of Fox Rothschild LLP, and

  pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and the Parties’ Settlement Agreement

  and Mutual General Release hereby stipulate to the dismissal with prejudice of all of Plaintiff’s

  claims against Defendants and all of the Defendants’ claims against Plaintiff. The Parties further

  stipulate that they shall each bear their own attorney fees and respective costs arising out of this

  action.




  117206691
Case 1:20-cv-00155-DDD-SKC Document 71 Filed 12/22/20 USDC Colorado Page 2 of 3




         DATED this 22nd day of December, 2020.

                                                  Respectfully submitted,

                                                  FORTIS LAW PARTNERS LLC

                                                  s/ Henry M. Baskerville
                                                  Henry M. Baskerville, Atty. Reg. #49431
                                                  Elizabeth Hartsel, Atty. Reg. #48254
                                                  Fortis Law Partners LLC
                                                  1900 Wazee Street, Suite 300
                                                  Denver, CO 80202
                                                  Phone: (303) 295-9700
                                                  Fax: (303) 295-9701
                                                  hbaskerville@fortislawpartners.com
                                                  lhartsel@fortislawpartners.com
                                                  Attorneys for Defendants


                                                  FOX ROTHSCHILD LLP

                                                  s/ Marc C. Smith
                                                  Marc C. Smith
                                                  Fox Rothschild LLP
                                                  321 North Clark Street, Suite 1600
                                                  Chicago, IL 60654
                                                  mcsmith@foxrothschild.com

                                                  Marsha M. Piccone
                                                  Esther H. Lee
                                                  Fox Rothschild LLP
                                                  1225 17th Street, Suite 2200
                                                  Denver, CO 80202
                                                  mpiccone@foxrothschild.com
                                                  elee@foxrothschild.com

                                                  Attorneys for Plaintiff




                                            2
  117206691
Case 1:20-cv-00155-DDD-SKC Document 71 Filed 12/22/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 22, 2020, I electronically filed the foregoing

  STIPULATION OF DISMISSAL WITH PREJUDICE with the Clerk of the Court using the

  CM/ECF system which will send notification of such filing to the following:

  Henry M. Baskerville
  Elizabeth Hartsel
  Fortis Law Partners LLC
  1900 Wazee Street, Suite 300
  Denver, CO 80202
  hbaskerville@fortislawpartners.com
  lhartsel@fortislawpartners.com

  Attorneys for Defendants




                                              s/ Linda Casanova
                                              Linda Casanova




                                                 3
  117206691
